DETAILED ACTION
This action is responsive to the amendments filed 10/21/2020.
Claims 1, 2, 4-17 and 19-22 are pending. Claims 1, 2, 4, 5, 7, 9, 12, 16, 17, and 19 are currently amended. Claims 3 and 18 are canceled, and Claims 21 and 22 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, et al., U.S. PGPUB No. 2014/0298162 (“Cohen”), in view of Steelberg, et al., U.S. PGPUB No. 2012/0323704 (“Steelberg”).
Cohen teaches a system and method for providing tutorials for a webpage. With regard to Claim 9, Cohen teaches a system comprising: 
one or more processing devices; and a non-transitory computer-readable medium communicatively coupled to the one or more processing devices, wherein the one or more processing devices are configured to execute instructions ([0014], data processor including memory and non-volatile storage for storing instructions which can be executed by a computer) and thereby perform operations comprising: 
accessing tutorial content comprising a content segment and a condition for displaying the content segment ([0053] describes that a created tutorial incorporates content to be displayed to a user and conditions for displaying the content); 
generating, from the content segment, a tutorial object comprising code to display the content segment ([0053] describes that the created tutorial content is implemented by creating scripts); and 
integrating the tutorial object into a set of runtime tags by: selecting a tag from a plurality of runtime tags that control operations of a website, wherein a performance of one of the operations is the condition and causes an execution of the tag to occur, and linking the tag with the tutorial object ([0053] describes that user interface conditions are integrated into calling scripts in a webpage to identify when a condition is satisfied. Therefore, the calling script associated with the condition is linked to the tutorial object by the linking script, where one of skill in the art understands that scripts are integrated into a website using tags), wherein 
an execution of the tag causes (i) the tutorial object to be loaded and executed by the website and (ii) the content segment to be displayed on a web page of the website ([0033] describes that a descriptive element created as part of a tutorial is loaded and displayed in a webpage and can be associated with a particular object in the page. [0053] describes the display of tutorial objects through calling scripts which execute when a condition is satisfied); and 
deploying the set of runtime tags to the website ([0053] describes that the calling scripts and conditions are deployed to a website to be loaded when conditions are met).
Cohen, in view of Steelberg teaches that an execution of a tag and loading of a tutorial object is responsive to determining that a visitor to the website is a first time visitor. Cohen teaches at [0035] that tutorials are dynamically adaptable to individual users’ characteristics, including skill level and browsing history. Steelberg teaches a system and method for enhancing web content. [0187]-[0189] describe that a JavaScript tutorial object can actuate aspects of a website based on a visiting user. A user determined to be making a first visit can be provided with a specific tutorial object that teaches the user basic information about using the page.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Steelberg with Cohen. Steelberg teaches a particular scenario where providing a tutorial is particularly useful, by providing a tutorial object to a first time user of a website. Therefore, one of skill in the art would seek to combine this aspect of Steelberg with Cohen, to improve user experience by providing a tutorial object specifically tailored to first time users of a website.
With regard to Claim 10, Cohen teaches receiving, from a web browser, a request for the web page; responsive to determining, via the web browser, that a tag was executed, identifying an object that corresponds to the tag and transmitting the object to the web browser, wherein tutorial content corresponding to the object is displayed. [0030] describes that calling scripts are associated with individual objects of a page. In response to loading those 
With regard to Claim 11, Cohen teaches that the tutorial content specifies one or more of an alignment, an anchor position, and a description that is applied when the web page associated with tag is rendered and the condition is met. [0053] describes that tutorial descriptive objects include a title, content, and position information in addition to the condition.
With regard to Claim 14, Cohen teaches that the condition is met by an event that occurred on the web page. [0050] describes that a module identifies that a particular item is browsed in an interface, and invokes a calling script to retrieve the descriptive element associated with the item.
With regard to Claim 15, Cohen teaches that the event is an HTML event. [0050] describes the event involves browsing a particular object, where [0045] describes the objects as HTML elements.

Allowable Subject Matter
Claims 1, 2, 4-8, 16, 17 and 19-22 are currently considered to be allowable over the prior art.  Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds for rejecting the claims, and with regard to claims for which outstanding rejections have been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718.  The examiner can normally be reached on M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
1/29/2021